Title: To James Madison from the Merchants and Underwriters of Philadelphia, 10 November 1810 (Abstract)
From: Merchants and Underwriters of Philadelphia
To: Madison, James


10 November 1810, Philadelphia. During “the last and present year,” vessels belonging to or insured by the memorialists have been seized by cruisers commissioned by Denmark and “condemned under the most frivolous pretences.” The principal grounds for condemnation are “that the documents found on board the captured vessels were forged, and not genuine, particularly, that the certificates obtained from The French consular offices were false, or that such vessels had been visited by, or sailed under convoy of British armed ships.” The memorialists can establish that the vessels are exclusively American property, that their documentation is “genuine and duly authenticated,” and that “in most instances where American vessels were found in company with British armed ships, they had either fallen in with them by accident, or were obliged by fear to accompany them.” In addition, because Americans have been excluded from ports in Holstein and Prussia, there are large numbers of vessels at Gothenburg, and “from recent occurrences in Europe your Memorialists are led to serious apprehensions for the safety of the American vessels and cargoes … in the Ports of Sweden.” They request that the U.S. government intervene by appointing a special agent to protest the injuries done in Denmark and Norway and to secure American property in Sweden.
